Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143986-7                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHARLES MOODY,                                                                                          Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices


  and
  GETWELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER, and
  CAROL REINTS, INC.,
           Plaintiffs-Appellees,
  v                                                                SC: 143986-7
                                                                   COA: 301783; 301784
                                                                   Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE COMPANY,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 1, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2012                        _________________________________________
         p0516                                                                Clerk